08/06/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs July 18, 2018

          STATE OF TENNESSEE v. MICHAEL DEWAYNE WADE

                Appeal from the Criminal Court for Davidson County
                     No. 2015-C-1876     Seth Norman, Judge


                            No. M2017-01884-CCA-R3-CO


The defendant, Michael Dewayne Wade, appeals the revocation of his community
corrections placement, arguing that the trial court erred by ordering the balance of his 12-
year sentence to be served in confinement. Discerning no error, we affirm.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which JOHN
EVERETT WILLIAMS, P.J., and ROBERT H. MONTGOMERY, JR., J., joined.

Emma Rae Tennent (on appeal) and Tanner Gibson (at hearing), Assistant District Public
Defenders, for the appellant, Michael Dewayne Wade.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Paul Dewitt, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

              On December 3, 2015, the defendant, originally charged with one count of
burglary and one count of theft of property valued at $1,000 or more but less than
$10,000, pleaded guilty to one count of burglary. In exchange for the defendant’s plea of
guilty, the State dismissed the theft charged and agreed that the defendant, a career
offender, should receive a sentence of 12 years, with the manner of service of the
sentence to be determined by the trial court following a sentencing hearing. The State
also agreed that it would not advocate for a fully-incarcerative sentence.

             At the conclusion of the sentencing hearing, the trial judge, Judge Steve
Dozier, opined that the best placement for the defendant would be in the Morgan County
Residential Recovery Court (“MCRRC”) treatment program supervised by Judge Seth
Norman. To facilitate the defendant’s placement in that program, the defendant’s case
was transferred to Judge Norman’s court. Judge Norman agreed to accept the defendant
into the program “through community corrections” and ordered the defendant transported
to the treatment facility on January 29, 2016.

               A violation warrant issued on June 2, 2017, alleging that the defendant had
violated the terms of his community corrections placement by testing positive for the use
of cocaine on May 23 and May 26, 2017. An amended violation warrant issued on June
13, 2017, alleging that, in addition to his testing positive for cocaine use, the defendant
had been arrested and charged with criminal impersonation on June 8, 2017.

               At the August 16, 2017 revocation hearing, the defendant conceded that he
violated the terms of his community corrections sentence. The defendant testified that he
used cocaine in May 2017, that he knew that he would fail his drug test as a result, and
that he told his probation officer that he would test positive for cocaine use. The
defendant claimed that he had not been charged with criminal impersonation. The
defendant said that he would be willing to return to the MCRRC for drug treatment,
noting that he “did outstanding” while in the program. The defendant insisted that he
could not cope with his drug addiction on his own.

             During cross-examination, the defendant admitted that he had been
afforded the opportunity to participate in drug treatment by the court on more than one
occasion. He acknowledged that, despite his success in the year-long program
administered at MCRRC, he relapsed only four months after leaving the program.

                The defendant asked that, instead of ordering him to serve the balance of
his 12-year sentence in confinement, the court order him to complete another term in an
inpatient drug treatment program. The State objected to such a placement, noting the
defendant’s repeated and unsuccessful drug treatment placements. The court indicated
that it felt as though it did not “have any other alternative” and revoked the defendant’s
community corrections placement.1 The court ordered the “sentence placed in effect.”

              In this timely appeal, the defendant contends that the trial court abused its
discretion by ordering that he serve his entire 12-year sentence in confinement.

              The accepted appellate standard of review of a community corrections
revocation is abuse of discretion. See State v. Harkins, 811 S.W.2d 79, 82–83 (Tenn.
1991) (applying the probation revocation procedures and principles contained in

1
        Although the trial court stated that “the probation violation is sustained,” the record clearly
indicates that the defendant was placed on community corrections.
                                                     -2-
Tennessee Code Annotated section 40-35-311 to the revocation of a community
corrections placement based upon “the similar nature of a community corrections
sentence and a sentence of probation”); State v. Shaffer, 45 S.W.3d 553, 554 (Tenn.
2001) (stating standard of review for probation revocation); see also State v. Reams, 265
S.W.3d 423, 430 (Tenn. Crim. App. 2007). Generally, “[a] trial court abuses its
discretion when it applies incorrect legal standards, reaches an illogical conclusion, bases
its ruling on a clearly erroneous assessment of the proof, or applies reasoning that causes
an injustice to the complaining party.” State v. Phelps, 329 S.W.3d 436, 443 (Tenn.
2010). The 1989 Sentencing Act expresses a burden of proof for revocation cases: “If
the trial judge finds that the defendant has violated the conditions of probation and
suspension by a preponderance of the evidence, the trial judge shall have the right by
order duly entered upon the minutes of the court to revoke the probation and suspension
of sentence. . . .” T.C.A. § 40-35-311(e)(1).

              Upon a finding by a preponderance of the evidence that the defendant has
violated the conditions of probation, the trial court may revoke the defendant’s probation
and “[c]ause the defendant to commence the execution of the judgment as originally
entered, or otherwise in accordance with § 40-35-310.” Id.; see also id. § 40-36-
106(e)(4) (“The court shall also possess the power to revoke the sentence imposed at any
time due to the conduct of the defendant or the termination or modification of the
program to which the defendant has been sentenced, and the court may resentence the
defendant to any appropriate sentencing alternative, including incarceration, for any
period of time up to the maximum sentence provided for the offense committed, less any
time actually served in any community-based alternative to incarceration.”); Stamps v.
State, 614 S.W.2d 71, 73 (Tenn. Crim. App. 1980). Following a revocation, “the original
judgment so rendered [by the trial judge shall] be in full force and effect from the date of
the revocation of the suspension.” T.C.A. § 40-35-310(a).

               As the defendant notes, the trial court failed to place on the record the
precise basis for revoking the defendant’s community corrections placement. Given,
however, that the defendant admitted that he violated the terms of his community
corrections placement by using cocaine, the record fully supports the trial court’s
decision to revoke the community corrections placement. Because the record clearly
established that the defendant violated the terms of his community corrections placement,
the trial court acted well within its authority by ordering “the defendant to commence the
execution of the judgment as originally entered.” Id. § 40-35-311(e)(1)(A).

              Accordingly, the judgment of the trial court is affirmed.

                                                   _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE
                                            -3-